Citation Nr: 1113012	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm disorder.

2.  Entitlement to service connection for a right arm disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In March 2009, the Board issued a decision denying, in pertinent part, the claims for service connection for left arm disorder, a right arm disorder, a left shoulder disorder, a right shoulder disorder, a neck disorder, and a back disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in August 2010, the Court vacated the Board's March 2009 decision with respect to those issues and remanded the case to the Board.

The Board notes that the March 2009 Board decision also denied the Veteran's claims for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), hearing loss, and a gastrointestinal disorder and for a higher initial evaluation for PTSD.  However, the Veteran did not appeal the denial of entitlement to service connection for a gastrointestinal disorder and to a higher initial evaluation for PTSD.  Moreover, in the August 2010 memorandum decision, the Court affirmed the Board's decision on the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and for hearing loss.  As such, no further consideration of those claims is necessary.


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for arm, shoulder, neck and back disorders.  However, his representative has asserted that he is entitled to such an examination and that the claims cannot be decided without one.  

Although the Veteran's service treatment records are entirely negative for any pertinent complaints, treatment, or diagnosis, the Veteran has contended that he injured his head and back when he fell during service and that his arm, shoulder, neck, and back problems began directly after his fall and have continued since that time.  The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the post-service medical records document complaints pertaining to the Veteran's arms, shoulders, back, and neck.  However, the evidence of record does not include a medical opinion addressing whether the Veteran currently has any arm, shoulder, back, or neck disorders that are related to his military service.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any arm, shoulder, neck, and back disorders that may be present.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right arm, left arm, right shoulder, left shoulder, neck, and back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The Veteran has contended that he fell and injured his arms, shoulder, neck, and back during service.  He has also made statements asserting that the disorders are the result of diving to the ground, stacking sandbags, and marching in service.  

The examiner should identify all current arm, shoulder, neck, and back disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



